Ewing, C.
Plaintiffs alleged that the defendant and Peter L. Foy were, on April 4, 1868, co-partners, and as such purchased the Evening Dispatch newspaper, and in part consideration for the payment thereof, assumed to pay to plaintiffs’ intestate certain moneys alleged to have been owing by said Evening Dispatch to said Oliver D. Filley, deceased, and this suit was commenced to recover the money due to Filley. The defendant’s answer put in issue all the allegations in plaintiffs’ petition, and especially the averment that defendant and Foy were co-partners, and had assumed the payment of the debt sued for. Upon a trial of the case there was a verdict and judgment for the defendant, from which plaintiffs appealed to the St. Louis court of appeals, where the judgment of the circuit court was affirmed, and from whose judgment plaintiffs appeal to this court.
After a thorough examination of the record, and the *278'opinion of tlie court of appeals, we can find no substantial error in the trial court, for which this case ought .to be reversed. On the contrary we believe the well considered opinion of the court of appeals correctly lays down the law of the case, which we adopt as our report without re-writing at length the reasons therefor. The judgment of the court of appeals is, therefore, affirmed.
All concur.